Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claim:

Claims 8-21 and 26 have been cancelled.
The above claims were cancelled because they are directed to the non-elected invention without traverse (see Office Action mailed on 04/04/2022).  

Allowable Subject Matter
Claims 1-5, 7, 25 and 27-31are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a personal electronic parking system adapted to identify, track, predict, alert, manage, pay for and collect payment for, regulate and enforce on-street and off-street parking, the system comprising: a central cloud network; multiple sensors; a cloud server processor, multiple user interfaces adapted to receive and display available parking information relevant to a user in real-time, wherein the multiple user interfaces form a mesh network and automatically communicate and exchange information with each of the multiple user interfaces in a vicinity; one or more hardware devices with antennae adapted to collect and transmit parking information with the central cloud network and the multiple user interfaces; a machine learning system located on the central cloud network combining results of the data computations performed by the cloud server processor, the machine learning system comprising a classifier, a parking predictor and a recommender model, wherein the parking predictor model is adapted to provide parking availability predictions to the user and the recommender model is adapted to recommend parking to the user based on the parking availability predictions, the classifier collects and extracts data for the parking predictor model and the recommender model; a parking payment platform; a parking enforcement portal and in combination with other features as recited in claim 1 and further limitations of the dependent claims 2-5, 7, 25 and 27-31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887